Title: To George Washington from Patrick Henry, 8 September 1777
From: Henry, Patrick
To: Washington, George

 

Sir
Wmsburgh [Va.] sept. 8th 1777

The Defence of this Country now rests upon the Militia, our regular Troops being absent. As the Enemy may possibly visit us unexpectedly, & the Militia cannot be long kept embodyed, the Necessity of having the earliest Notice of the Enemys Embarkation, is apparent.
In order to be furnished with that Intelligence upon which the Safety of the State depends, I have directed Capt. peirce to wait on you with this, & if it is not disagreable to you, he is to write me the interesting Events that may happen, but in an especial Manner, everything that relates to a Movement towards their parts. He will communicate his Instructions to you, & if they are not incompatible with your Veiws, any Assistances you may please to afford towards his accomplishing them will be acknowledged by him who has the Honor to be Sir Yr most Obedient & very humble Servant

P. Henry

